NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
EDWARD G. TROST,
Claimant-Appellan,t,
V. ~
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
2011~7192 `
Appeal from the United States Court of Appea1s for
Veterans Claims in case n0. 10-0093, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Edward G. Trost moves without opposition to file a
corrected principal and reply brief with corrected briefs
attached
Upon consideration thereof
IT ls OR1)ERED THAT:
The motion is granted

TROST V. DVA
2
FOR THE COURT
 1 8 2012 /s/ Jan Horba1y
Date J an H0rba1y
cc: G1enn W. Tr0st, Esq.
Clerk
Douglas G. Edelschick, Esq. FlLED
U.S. COURT 0F AP?EALS FDR
33 1 ms »=5nEnAL macon
APR 182U12
JAN HORBALY
C\.ERK